Citation Nr: 0325056	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-13 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral knee injuries, to include arthritis.

2.  Entitlement to service connection for residuals of a left 
shoulder injury, to include arthritis.

3.  Entitlement to service connection for residuals of a low 
back injury, to include arthritis.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  January 1999 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 2000, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in August 2003.

The Board notes that the rating decision in January 1999 
denied entitlement to service connection for disorders of 
both shoulders and the veteran completed an appeal on that 
issue.  However, in April 2003, upon inquiry by a VA 
physician, the veteran clarified the issues on appeal.  He 
stated that he is not claiming entitlement to service 
connection for a right shoulder disorder.  The Board, 
therefore, finds that the issues currently in appellate 
status are as stated on the first page of this decision.

The Board also notes that, in February 2001, the veteran 
asserted a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and 
that a rating decision in May 2002 denied that claim.  The 
veteran did not file a timely notice of disagreement with 
that determination and, consequently, a claim for service 
connection for PTSD is not before the Board at this time.  
See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2003). 





FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran's 
current disorder of the knees is related to his active 
service.

2.  There is no competent medical evidence that the veteran's 
current disorder of the left shoulder is related to his 
active service.

3.  There is an approximate balance of positive and negative 
medical evidence on the issue of whether the veteran's 
current low back disorder is related to his active service.

4.  There is no competent medical evidence that the veteran's 
current depressive disorder is related to his active service.


CONCLUSIONS OF LAW

1.  Residuals of bilateral knee injuries, to include 
arthritis, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  Residuals of a left shoulder injury, to include 
arthritis, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

3.  Residuals of a low back injury, to include arthritis, 
were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

4.  An acquired psychiatric disorder, to include depression, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
a March 2001 letter, the RO notified the veteran as follows:  

You should submit any evidence that supports your claim 
for service connection, such as medical evidence of 
your current disability or evidence which may show that 
you have persistent or recurring symptoms of 
disability.  This may include treatment records for 
your claimed condition, statements by physicians or 
other health care professionals who have treated you, 
or lay statements by you and/or others describing your 
symptoms and problems, in service and since service.  
We will attempt to obtain this evidence for you if you 
complete in full and sign the enclosed VA Form(s) 21-
4142, and return them to this office... You may wish to 
contact the doctor or facility yourself and request 
release of the information to us....

The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Arthritis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).

I. The Knees

The veteran's service medical records are entirely negative 
for any complaint, findings, or diagnosis of the knees.  In a 
report of medical history for separation in August 1968, the 
veteran denied having a trick or locked knee.  At an 
examination for separation in August 1968, the veteran's 
lower extremities were evaluated as normal.

There is no evidence that the veteran had arthritis of the 
knees within one year of his separation from active service.

At a VA joints examination in November 2002, the veteran 
stated that multiple parachute jumps in service had caused 
knee pain.  The pertinent diagnosis was mild bilateral knee 
degenerative joint disease.  The examiner stated an opinion 
that it is less likely than not that the veteran's 
degenerative joint disease of the knees is service connected.  
He stated, rather, that degenerative joint diseases of the 
bilateral knees was more associated with normal wear and tear 
in a 59 year old man and that there was no evidence on X-rays 
or on physical examination of any knee changes which would be 
consistent with trauma.

Upon review of the evidence of record, the Board notes that 
there is no competent medical evidence that the veteran has a 
disorder of the knees which is related to his active service 
or that arthritis of the knees was manifested to a 
compensable degree within one year of separation from 
service.  Because the preponderance of the credible evidence 
is against the claim of entitlement to service connection for 
residuals of bilateral knee injuries, service connection is 
not warranted.  See 38 U.S.C.A. §§  1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

II. Left Shoulder

The veteran's service medical records are entirely negative 
for any complaint, findings, or diagnosis of the left 
shoulder.  In a report of medical history for separation in 
August 1968, the veteran denied having bone, joint or other 
deformity.  At an examination for separation in August 1968, 
the veteran's upper extremities were evaluated as normal.

There is no evidence that the veteran had arthritis of the 
left shoulder within one year of his separation from active 
service.

At the VA joints examination in November 2002, the veteran 
indicated that parachute jumps in service had caused left 
shoulder pain.  The pertinent diagnosis was mild left 
shoulder anterior subacromial impingement with mild calcific 
tendonitis.  The examiner stated an opinion that it is less 
likely than not that such findings pertaining to the left 
shoulder were associated with any service connected 
disability.  He stated that the veteran had a chronic left 
shoulder condition which was consistent with his age and that 
an extensive review of his medical records revealed no true 
history of an injury to his left shoulder while he was on 
active duty.

Upon review of the evidence of record, the Board notes that 
there is no competent medical evidence that the veteran has a 
disorder of the left shoulder which is related to his active 
service or that arthritis of the left shoulder was manifested 
to a compensable degree within one year of separation from 
service.  Because the preponderance of the credible evidence 
is against the claim of entitlement to service connection for 
residuals of a left shoulder injury, service connection is 
not warranted.  See 38 U.S.C.A. §§  1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

III. Low Back

Service medical records reveal that, in September 1964, the 
veteran complained of low back pain after lifting and 
straining.  The clinical impression was low back strain, 
moderate.  The veteran was issued a C3 profile for low back 
strain.  In December 1967, the veteran gave a history of 
recurrent low back pain since a fall the previous April.  The 
impression was mild muscle strain, and the veteran was given 
an injection for pain.  In June 1968, a history of low back 
pain was noted, and the impression was low back strain.  In 
August 1968, the veteran underwent physical therapy, 
including diathermy, for low back pain.  He discontinued the 
therapy after 8 sessions and stated that his low back pain 
was less acute.  In a report of medical history for 
separation in September 1968, the veteran denied having 
recurrent back pain.  At an examination for separation in 
September 1968, the veteran's spine was evaluated as normal.

At the VA joints examination in November 2002, the veteran 
indicated that parachute jumping in service had caused back 
pain.  The pertinent diagnosis was L5-S1 degenerative joint 
disease of the facet arthropathy.  The examiner stated an 
opinion that is less likely than not that the veteran's back 
disorder was related to his active service.  He stated that 
the veteran did not have an "injury of spinal abnormality or 
complaints while in the military."  The Board notes that, to 
the extent that the VA joints examiner was saying that the 
veteran did not complain of low back pain in service, such 
statement is not accurate.

At a VA neurological examination in November 2002, the 
veteran gave a history of a back problem for at least 25 
years.  He stated that his back problem had worsened over the 
years.  When asked about any past injuries to his back, he 
stated that in service he was in jump school for 4 weeks but 
was unable to complete it.  The pertinent diagnosis was mild 
lumbosacral spine strain.  The neurological examiner stated 
an opinion that the veteran's current back pain/lumbosacral 
strain was at least as likely as not related to his inservice 
activities.

The Board notes that the VA joints examiner found that the 
veteran's current low back disorder is not related to 
service, while the VA neurological examiner found that his 
current low back disorder is related to his active service.  
In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
finds that there is an approximate balance of positive and 
negative medical evidence on the issue of whether the 
veteran's current low back disorder is related to his active 
service.  Resolving the doubt on that issue in the veteran's 
favor, entitlement to service connection for residuals of a 
low back injury, to include arthritis, is established.  See 
38 U.S.C.A. §§  1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303(a) (2003).

IV. Acquired Psychiatric Disorder

The veteran's service medical records reveal that, on several 
occasions, he was seen for complaints of anxiety.  In June 
1964, the veteran's complaints included having to drive too 
long, frustration with another service member's driving, an 
inability to get along with his platoon sergeant, and not 
receiving passes.  The clinical impression was chronic 
anxiety.  The veteran was prescribed medication, and his 
commanding officer (CO) was contacted.  It was noted that his 
CO said that the veteran was a "goof off" who did not want 
to work.  During hospitalization in May 1966, it was noted 
that the veteran had extensive personal problems including 
financial difficulties and extramarital relationships.  In a 
report of medical history for separation in August 1968, the 
veteran denied having nervous trouble of any sort.  At an 
examination for separation in August 1968, the veteran was 
evaluated as psychiatrically normal.

Postservice treatment records from a private physician show 
that, from October 1989 to September 1998, the veteran was 
prescribed psychoactive medication and diagnoses included 
anxiety attacks, insomnia, panic attacks, and depression.

At a VA psychiatric examination in September 1998, the 
diagnosis on Axis I was mood disorder related to medical 
condition.  The veteran gave a medical history of heart 
disease and an aneurysm.  He did not report any back disorder 
to the examiner in the medical history he provided.

As requested in the Board's remand of November 2000, the 
veteran underwent a VA psychiatric examination in November 
2002.  The examiner reported that he had reviewed the 
veteran's claims file.  The veteran stated that his inability 
to work or be active due to physical problems had affected 
his mood.  On mental status examination, the veteran was 
neatly dressed and friendly.  He spoke in a low tone of 
voice.  His answers were coherent and relevant.  His mood was 
one of depression.  He denied any suicidal or homicidal 
thoughts.  His recent and remote memory was good.  The 
diagnosis on Axis I was depressive disorder not due to 
service.

Upon review of the evidence, the Board notes that, at service 
separation, the veteran had no psychiatric complaints.  The 
Board also notes that the VA psychiatric examiner found that 
the veteran's current depressive disorder is not related to 
service.  Because there is no competent medical evidence 
relating a current acquired psychiatric disorder to the 
veteran's period of active service, the Board finds that the 
preponderance of the credible evidence of record is against 
the claim for service connection for an acquired psychiatric 
disorder, to include depression.  See 38 U.S.C.A. §§  1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).




V. Benefit of Doubt Doctrine

The Board has found that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for residuals of knee injuries, residuals of a 
left shoulder injury, and an acquired psychiatric disorder.  
Consequently, the benefit of the doubt doctrine does not 
apply on those issues.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for residuals of bilateral knee injuries, 
to include arthritis, is denied.

Service connection for residuals of a left shoulder injury, 
to include arthritis, is denied.

Service connection for residuals of a low back injury, to 
include arthritis, is granted.

Service connection for an acquired psychiatric disorder, to 
include depression, is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



